Citation Nr: 1033604	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  08-35 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office 
(RO)
 Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Katie K. Molter


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision in which the RO 
denied the Veteran's claims.  The Veteran perfected a timely 
appeal.  


FINDINGS OF FACT

1.  There is no evidence of record which shows that the Veteran 
has been diagnosed with PTSD.  

2.  Tinnitus was not noted in service or within one year after 
service, and although post-service medical records show a 
diagnosis of tinnitus, there is no competent evidence of a 
medical relationship between any such disability and the 
Veteran's military service.  

3.  Although the Veteran has a hearing loss disability there is 
no competent evidence of a medical relationship between any such 
disability and the Veteran's military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 
(2009).

2.  The criteria for service connection for tinnitus are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).

3.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (Apr. 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  

In this appeal, a July 2007 pre-rating letter provided notice to 
the Veteran regarding what information and evidence was needed to 
substantiate the claims for service connection, as well as what 
information and evidence must be submitted by the Veteran, what 
information and evidence would be obtained by VA, and that he 
should send the information describing additional evidence or the 
evidence itself to the VA.  The letter also provided notice as to 
how disability ratings and effective dates are assigned (if 
service connection is granted), and the type of evidence that 
impacts these types of determinations, consistent with Dingess.  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all available records pertinent 
to the matters on appeal.  Pertinent medical evidence associated 
with the claims file consists of the Veteran's service treatment 
records and the results from a November 2007 VA audiological 
examination.  

In summary, the duties imposed by the VCAA have been considered 
and satisfied. There is no additional notice that should be 
provided, nor is there any indication that there is additional 
existing evidence to obtain or development required to create any 
additional evidence to be considered in connection with the 
claims decided herein.  Considering the claim for service 
connection for PTSD, hearing loss, and tinnitus in light of the 
record and the governing legal authority, the Board finds that 
the claims must be denied.


II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to an 
injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  Medical evidence is required 
to prove the existence of a current disability and to fulfill the 
nexus requirement.  Lay or medical evidence, as appropriate, may 
be used to substantiate service incurrence.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light 
of the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization in 
which he served, his military records, and all pertinent medical 
and lay evidence.  38 C.F.R. § 3.303(a). 

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  Reasonable doubt is one that 
exists because an approximate balance of positive and negative 
evidence which does satisfactorily prove or disprove the claim.  
It is a substantial doubt and one within the range of probability 
as distinguished from pure speculation or remote possibility.  38 
C.F.R. § 3.102 (2009).  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Specific to claims for service connection, impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; the thresholds for at 
least three of these frequencies are 26 or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

A.  PTSD claim

The Veteran has alleged that he has PTSD as a result of his 
military service.  Specifically, the Veteran stated that while 
serving as a truck driver in Vietnam he was responsible for 
transporting ammunition and explosives to various bases in South 
Vietnam.  He stated that convoys were under constant threat of 
being attacked and that in September 1967 his convoy was ambushed 
and that one man was killed and two others were injured.  In 
support of his claim the Veteran submitted transportation unit 
history reports and a copy of a letter of commendation from the 
Army for his outstanding performance with the 585th 
Transportation Company.  

With respect to the Veteran's claim for PTSD the Board finds that 
service connection must be denied.  In order to establish service 
connection for the claimed disorder, there must be (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  In the instant case there is no medical evidence of a 
current disability, the claims file is void of any evidence which 
shows that the Veteran has been diagnosed with PTSD.  

In order for a claimant to be granted service connection for a 
claimed disability, there must be evidence of a current 
disability.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service 
connection is limited to cases wherein the service incident has 
resulted in a disability, and in the absence of proof of a 
present disability, there can be no valid claim); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (service 
connection claim must be accompanied by evidence establishing the 
claimant currently has the claimed disability).

In reaching this determination, the Board acknowledges that the 
VA is statutorily required to resolve the benefit of the doubt in 
favor of the Veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable in 
this case because the preponderance of the evidence is against 
the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. 
§ 5107(b).

B.  Tinnitus and Hearing Loss

The Veteran has alleged that he developed hearing loss and 
tinnitus as a result of being exposed to engine noise on a daily 
basis during his tour of duty in Vietnam.  

Service treatment records were void of any complaints of or 
treatment for hearing loss and tinnitus.  Upon entrance, the 
Veteran had normal hearing.  The Veteran's hearing was not tested 
upon separation.  The Veteran was afforded a VA examination in 
order to determine the nature and etiology of the Veteran's 
tinnitus and hearing loss.  A November 2007 VA examination report 
shows that the Veteran reported a history of constant tinnitus.  
The Veteran stated that he first noticed his tinnitus about 10 
years ago.  

With respect to the Veteran's hearing loss, a pure tone test was 
conducted and revealed the following:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
25
25
30
40
30
LEFT
20
20
35
40
29

Speech recognition scores were 92 in the right ear and 90 in the 
left ear.  Under the provisions of 38 C.F.R. § 3.385, the 
Veteran's impaired hearing is considered a disability.  The VA 
audio examiner diagnosed the Veteran with bilateral high 
frequency sensorineural hearing loss with good word recognition 
ability.  

The examiner opined that the Veteran's hearing loss and tinnitus 
were less likely as not caused by or as a result of acoustic 
trauma.  The examiner stated that the initial hearing 
examinations conducted before entering the military service 
revealed normal auditory thresholds.  The Veteran's hearing was 
not examined on discharge.  His exposure to high risk noise in 
the military was present (vehicles) but not directly attributable 
to combat related weapons fire.  His present audiogram is 
marginally normal in the low and mid frequencies, not consistent 
with noise exposure where normal hearing is commonly present.  
The loss of hearing in the higher frequencies is considered mild.  
Over 35 years from discharge this mild impairment represents very 
little aggravation of hearing over time.  Even if his hearing was 
slightly better, auditory thresholds would have been within 
normal hearing based on the normal effects of aging alone.  His 
claim for tinnitus follows the same opinion.  This condition was 
not time locked to his military service.  An opinion of less 
likely than not was offered rather than not: not the result of, 
because a discharge hearing examination was not conducted.  More 
likely than not these conditions are not related to the Veteran's 
military service.  

The Veteran has alleged that his tinnitus and hearing loss 
developed as a result of his noise exposure as a heavy vehicle 
driver while serving in Vietnam.  The Veteran's representative, 
in his July 2010 informal hearing presentation, contended that 
the provisions of 38 U.S.C.A. § 1154 (b) should be applied to the 
Veteran.  
The Board recognizes that, in the case of any Veteran who engaged 
in combat with the enemy in active service, satisfactory lay or 
other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service incurrence if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation, and, to that end, every reasonable doubt shall be 
resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).  

However, these provisions deal with the question of whether a 
particular disease or injury occurred in service; that is, what 
happened then, and not the question of either current disability 
or nexus to service, both of which generally require competent 
medical evidence.  In other words, these provisions do not 
presumptively establish service connection for a combat Veteran; 
rather, they relax the evidentiary requirements for determining 
what happened in service.  See Brock v. Brown, 10 Vet. App. 155, 
162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  
Even if the Board were to concede in-service occurrence of 
tinnitus and hearing loss, there is no medical evidence of a 
nexus between the Veteran's current disabilities and his military 
service.  

The Board finds that the preponderance of the evidence is against 
the Veteran's claims for tinnitus and hearing loss and they must 
be denied.  In order to establish service connection there must 
be medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  In this case the 
only medical nexus evidence, the November 2007 VA examiner's 
opinion, weighs against the Veteran's claim.  

The Veteran has asserted that his tinnitus and hearing loss are 
related to his military service.  While the Board does not doubt 
the sincerity of these assertions, unfortunately, none of this 
evidence provides a basis for allowance of the claim. Matters of 
diagnosis and etiology are within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994). 

As the Veteran is shown to be other than a layperson without the 
appropriate medical training and expertise, they are not 
competent to render a probative (i.e., persuasive) opinion on a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.










For these reasons, the preponderance of the evidence is against 
the claim of entitlement to service connection for tinnitus and 
hearing loss.  The benefits sought on appeal are accordingly 
denied since there is no reasonable doubt to resolve in the 
Veteran's favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for hearing loss is denied.  

Entitlement to service connection for PTSD is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


